Per Curiam.
Plaintiffs brought suit in justice’s court. Defendant appeared specially, and moved to quash the case, because the justice had written him that he had the claim for collection, and had been instructed to write him, and inform him that suit would be brought if it was not paid. Plaintiffs had judgment. ■ Defendant took a special appeal to the circuit court, where it was sustained.
The court was in error. The case is ruled by Moon v. Stevens, 53 Mich. 144.
• Reversed, and court below directed to proceed to trial upon the merits.